DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 40, 41, and 42 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “generating the component in thus determined position or the thus determined position with the thus determined orientation on the carrier in step (A)” . This limitation is vague and indefinite as it is unclear how position and orientation of the carrier is determined, and/or furthermore, claim does not recite specific axis or axes in which position or orientation of the carrier.
Claim 40 recites “comprising a step (D) of post-curing the component after the step (B). It is vague and indefinite as it is unclear whether applicant intend to claim a step (C), which is included in claim 39, or only steps A, B, and D as per claim 40. Applicant possibly intend to have claim 40 dependent on claim 39?
Regarding claim 41, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 42 recites “the housing” in line 3. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is vague and indefinite as it is unclear whether “the housing” applicant is referring to is a housing of the build chamber or housing of the centrifuge module. Applicant is urged to clarify this. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-37, 39-42, and 46 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Friedrich et al (EP 17183231, effective filing date of July 26, 2017, the examiner uses translation provided US 11,433,658 B2).
For claim 24, Friedrich et al. a method for producing a component by stereolithography (see abstract; Figs. 1-7), having the steps of:  (A) generating a component in accordance with a virtual 3D model (via CAD/CAM, see col 1 lines 30-45) of the component by curing a liquid plastic on a carrier using stereolithography (see col 1 lines 5 to col 4 lines 20; Figure 1 item 4-build carrier), wherein the component is generated on the carrier in such a way that the component is positioned on the carrier such that: at least one axis of rotation extends through a region of a center of gravity of the component (Figs 1-7 item 100 as the component; see col 1 lines 15 to col 17 lines 45 which discusses various ways the component is rotated to clean the surface thereof, either within the same chamber formed or in a post-processing device), or at least one axis of rotation extends through a region of a center of gravity of a system comprising the component, the carrier, and all parts of a centrifuge module which rotate with the component (see col 2 lines 5-40, col 3 lines 1-65, col 6 lines 15 to col 7 lines 75 discloses rotation of the component, the carrier, and all parts of centrifuge module, and see throughout, Figs 1-7 item item 4, 100, 9, or Fig 4 items 105, 201, 104), and (B) cleaning the component through at least one rotational movement of the component about the axis of rotation or about the multiple axes of rotation (col 2 lines 5-40, col 3 lines 1-65, col 6 lines 15 to col 7 lines 75 to col 9 lines 65), wherein residues of the liquid plastic are removed from a surface of the component by a centrifugal force resulting from the rotational movement  (col 2 lines 5-40, col 3 lines 1-65, col 6 lines 15 to col 7 lines 75 to col 9 lines 65).
Regarding claims 25-29, Friedrich et al. further teach wherein the at least one said axis of rotation extends through a center of gravity of the component or center of gravity of the system (Figs 1-7; see col 2 lines 35 -45, col 4 lines 1-65; col 16 lines 15-45); wherein the at least 50-95% of the residues of the liquid plastic which are present on the surface of the component are removed by the centrifugal force (see col 14 lines 60-67); wherein the carrier with the component thereon will be secured (Fig 1 item 4, 100) or secured, in a centrifuge module to clean the component in step (B) (Figs 2-7).
Regarding claims 30-33, Friedrich et al. further teach wherein the axis of rotation is specified by a position of the carrier in the centrifuge module or the axes of rotation are specified by the position of a carrier in the centrifuge module (col 6 lines 35-45; col 7 lines 10-65; col 8 lines 35-65; col 10 lines 1-65; col 12 lines 40-55 and throughout); remainder of claim 31 is inherent step as the computer or processor determines the orientation of the component to be deposited or carried by the build surface; wherein the at least one axis of rotation extends precisely though the center of the gravity of the component or precisely though the center of gravity of the system (see Figs 1-7). 
As for claim 34, Friedrich et al. further teach wherein the curing liquid plastic in the step (A) includes using light, UV light, or laser light, wherein a photocurable plastic is used as a the liquid plastic (col 4 lines 50-65, col 12 lines 1-5, col 11 lines 20-34 includes photocurable materials).
As for claim 35, Friedrich et al. further teach wherein the photocurable plastic is an acrylic resin (see col 6 lines 1-15).
As for claim 36, Friedrich et al. further teach producing a dental model or a model of an oral cavity for preparing a dental prosthesis as the component, or producing a model of a dental prosthesis or dental prosthesis part, as the component and generated in step A (see col 2 lines 1-15, col 8 lines 30-45; and throughout). 
As for claim 37, Friedrich et al. further teach step (C) post-cleaning the component after (B) with a cleaning fluid (see col 3 lines 10-25, col 3 lines 50-65, col 14 lines 15-25; see col 2 lines 20-35 teaches using cleaning agents as optional).
Regarding claims 39-42, Friedrich et al. further teach removing the residues of the cleaning fluid from the surface of the component by a centrifugal force resulting from a rotational movement in step C (see col 6 lines 30 to col 8 lines 65 states using centrifugal force; post-curing the component after step B, wherein during the post-curing, the component is rotated about the axis of rotation or is rotated about at least one of the axes of rotation (see col 7 lines 5 – col 9 lines 65); wherein the post-curing takes place via a post-exposure to light or heat treatment (see col 3 lines 15-20; col 10 lines 1-10); wherein in step B, the rotational movement takes place in a housing, wherein the residues of the liquid plastic which are removed by the centrifugal force are caught by the housing (see col 10 lines 15-20). 
As for claim 45, Friedrich et al  further teach a hollow model or hollow form as a component (see Figure 8 item 104).
As for claim 46, Friedrich et al further teach wherein in step (B) an air flow is blown onto the component (see col 6 lines 20-30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al. as applied above in view of either one of Wolter et al (US 2021/0299950 A1) or Hendrik (US 2019/0240924 A1).
For claim 38, Friedrich et al. teach all the limitation to the claimed invention as discussed above, however, fails to teach the cleaning fluid is isopropanol.
In the same field of endeavor, pertaining to production of 3D article and cleaning, Wolter et al.  and/or Hendrik et al teach washing 3D printing article using isopanol (see [0194] of Wolter et al; or Hendrik [0005]-[0050]). 
It would have been obvious to one ordinary skill in the art at the time of the Applicant’s invention to further combing the cleaning step as taught by Friedrich et al with including isopropanol as cleaning agent, as suggested by Wolter et al/Hendrik, for benefit of efficiently removing residues (without damaging the part) (see [0005]-[00050] of Henrik).
As for claim 47, Friedrich et al further teach wherein in step (B) an air flow is blown onto the component (see col 6 lines 20-30; col 15 lines 35-50), however, fails to explicitly teach air flow is a compressed air flow. In the same field of endeavor, pertaining to 3D printing, Hendrik teaches shaped body after cleaning is blown with pressurized air in order to remove isopropanol see [0005]). 
  It would have been obvious to one ordinary skill in the art to alternatively use compressed air instead of ambient air such as in Hendrik, for benefit of efficiently removing unwanted material. 
Claim(s) 43-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over  Friedrich et al (EP 17183231, effective filing date of July 26, 2017, the examiner uses translation provided US 11,433,658 B2).
Regarding claims 43-44 and 48, Friedrich et al teach all the limitations to the claim invention as discussed above, however, fail to explicitly teach rotational speed between 200 revolutions per minute to 1000 revolution per minute, or 300-800 rev/min. 
Friedrich et al teach rotation speed and rotation axis (axes) are adjusted [includes angular speed in different axes] (see col 6 lines 10 to col 9 lines 30), thus depending on the type of article being cleaned (viscous), it would have been obvious to optimize the rotational speed, for the benefit of efficiently cleaning the surface of the formed article. 

Allowable Subject Matter
Claims 49-56 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art Friedrich et al (EP 17183231, effective filing date of July 26, 2017, the examiner uses translation provided US 11,433,658 B2) teach all the limitation including a 3D printing system for producing a component by stereolithography, printing device, control for controlling printing, a centrifuge model, a positioning module (see Figs 1-7; col 1 lines 10 to col 18 lines 15). However, Friedrich et al do not teach a center of gravity calculation module for determining a position of a center of gravity of the virtual 3D of the component or a virtual 3D model of a system comprising the component, the carrier, and all parts of the centrifuge module which rotate with the component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0178241 A1 – teaches partially dissolve or remove part of the object, and using liquid such as isopropanol (see [0057]); additionally see US 11084216. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743